Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 6-35 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 6.  See MPEP § 608.01(n).  Accordingly, the claims 6-35 have not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 4, line 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary herefore the examiner cannot determine the “metes and bounds” of the present claim. 
In order to provide an initial search and examination the examiner interprets the recitation of “an outer diameter of the housing is approximately equal to an outer diameter of the optical waveguide” as -- an outer diameter of the housing is greater than or equal to an outer diameter of the optical waveguide.—

The term "approximately" in claim 5, line 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the examiner cannot determine the “metes and bounds” of the present claim. 
In order to provide an initial search and examination the examiner interprets the recitation of “an inner diameter of the housing is approximately equal to an outer diameter of the optical waveguide” as -- an inner diameter of the housing is greater than or equal to an outer diameter of the optical waveguide.—


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication 2008/0119694).

Regarding claim 1, Lee discloses a device comprising:
an optical waveguide (“fiber optic cables” 43E, see [0063] and figures 2A-4B for example) extending about a central longitudinal axis (the central longitudinal axis of one of the “fiber optic cables” 43E or the central longitudinal axis defined by “longitudinal axis” 99, see [0053], [0063] and figures 2A-4B for example) and having an optical output end (located adjacent to “illumination openings” 89 and “passages” 97, see [0055] and figures 4A-4B for example);
an optical diffuser (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, and “filler” 150 which provides the diffuse scattering of light, see [0053], [0063] and figures 4A-4B for example) optically coupled to the optical output end, wherein the optical diffuser comprises a housing (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, see [0053] and figures 4A-4B for example) having an open end (comprising “openings” 89 and “passages” 97, see [0063] and figures 4A-4B for example) for receiving the optical output end and a first longitudinal portion of the optical waveguide (the portion of the “fiber optic cables” 
a first temperature sensor (“thermocouple” defined by a wire pair 41 and 45, see [0073] and figure 12 for example) interposed between the central longitudinal axis and an exterior surface of the housing within the longitudinal extent of the first longitudinal portion of the optical waveguide.

Regarding claim 2, Lee discloses the claimed invention see figure 12.

Regarding claim 3, Lee discloses the claimed invention since the “open proximal portion” 33 of the “shell” 38 forms a tubular housing portion.

Regarding claim 4, Lee discloses the claimed invention of an outer diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the outer diameter of the housing is greater than the outer diameter of the optical waveguide.

Regarding claim 5, Lee discloses the claimed invention of an inner diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the inner diameter of the housing is greater the outer diameter of the optical waveguide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792